      Case: 1:18-cv-04914 Document #: 17 Filed: 10/18/18 Page 1 of 2 PageID #:32




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 LARITZA M. ARCOS,

      Plaintiff,
                                                       Case No: 1:18-cv-04914
 v.
                                                       Honorable Robert W. Gettleman
 LIBERTY POWER CORPORATION,

      Defendant.



                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that LARITZA M. ARCOS (“Plaintiff”) and LIBERTY

POWER CORPORATION (“Defendant”), hereby notify the Court that the Parties have settled all

claims between them in this matter and are in the process of completing the final closing documents

and filing the dismissal. The Parties anticipate on filing a stipulation of dismissal with prejudice

within 45 days.

Respectfully submitted this 18th day of October, 2018.

                                                             Respectfully submitted,

                                                             s/ Mohammed O. Badwan
                                                             Mohammed O. Badwan
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Ave., Ste. 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8180
                                                             mbadwan@sulaimanlaw.com
                                                             Counsel for Plaintiff




                                                 1
     Case: 1:18-cv-04914 Document #: 17 Filed: 10/18/18 Page 2 of 2 PageID #:33




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Mohammed O. Badwan_____




                                                  2
